Title: James Madison to George P. Morris, 22 April 1833
From: Madison, James
To: Morris, George P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 22 1833—
                            
                        
                        I have recd. your letter of the 13th. requesting the loan of a Likness taken of me by (Stuart) and it would
                            be agreable to me to follow the example of those who have complied with your wishes. But there is a serious obstacle in
                            the aversion of Mrs Madison to whom the Portrait belongs, to trust it to a shift of hands, and an alternate conveyance by
                            Land & by Water: and there is no known or probable opportunity by a single & safe hand going from this
                            quarter direct to New York.
                        Her reluctance to expose the article to hazard, is the greater as this was experienced in a former case, and
                            led to refusals to lend it in other cases. With friendly respects
                        
                            
                                James Madison
                            
                        
                    